NO. 07-07-0414-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 31, 2007

______________________________


JEREMIAH DWAYNE WELCH,

                                                                                                 Appellant

v.

THE STATE OF TEXAS,

                                                                                                 Appellee

_________________________________

FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

NO. 88838; HON. LAYNE WALKER, PRESIDING

_______________________________
 
Memorandum Opinion

________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
          Jeremiah Dwayne Welch (appellant) appeals his conviction for possession of child
pornography.  Pursuant to a plea of guilty with an agreed recommendation of punishment
by the State, the trial court found appellant guilty, deferred the finding of guilt and placed
appellant on deferred adjudication probation for seven years.  Subsequently, the State
moved to proceed with appellant’s adjudication of guilt.  The trial court granted the motion
and sentenced appellant to ten years in prison.  Appellant appealed, and counsel was
appointed.  Appellant’s appointed counsel has filed a motion to withdraw, together with an
Anders
 brief wherein he certified that, after diligently searching the record, he has
concluded the appeal is without merit.  Along with his brief, counsel attached a copy of a
letter sent to appellant informing him of counsel’s belief and of appellant’s right to file a
response pro se.  By letter dated November 16, 2007, this court also notified appellant of
his right to file a brief or response and set December 17, 2007, as the deadline to do so. 
 That deadline has passed and appellant has failed to file a response or an extension to
do so.  
          In compliance with Anders, counsel discussed each phase of appellant’s case and
explained how no reversible error occurred.  We have also conducted our own review of
the record to assess the accuracy of counsel’s conclusions and to uncover any error
pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).  Our own review has
failed to reveal any reversible error.  
          Accordingly, the motion to withdraw is granted, and the judgment is affirmed.
 
                                                                           Brian Quinn 
                                                                          Chief Justice
 
Do not publish.